Dismissing appeal.
On May 10, 1949, a jury found appellant guilty of first degree murder and fixed his penalty at life imprisonment. He was granted an appeal. On July 2, 1949 he escaped from the Harlan County jail. The Attorney General has filed the affidavit of the County jailer showing that fact, and the further fact that he is still at large, a fugitive from justice; he has also moved for dismissal of the appeal under the authority of Wilson v. Commonwealth, 73 Ky. 526, 19 Am.Rep. 76, cited more recently in Crum v. Commonwealth, 232 Ky. 331,  23 S.W.2d 550, both holding that escape and remaining out of the court's jurisdiction pending appeal, warrants a dismissal thereof.
Motion sustained; appeal dismissed. *Page 430